      Case 3:19-cv-00456-CCC-MA Document 14 Filed 04/21/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICARDO PEREZ-TOLEDO,                      :   CIVIL ACTION NO. 3:19-CV-456
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
            v.                             :
                                           :
ROBERT MARSH,                              :
                                           :
                   Respondent              :

                                      ORDER

      AND NOW, this 21st day of April, 2021, upon consideration of the petition for

writ of habeas corpus, (Doc. 1), and in accordance with the memorandum of the

same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
            prejudice as untimely.

      2.    A certificate of appealability shall not issue.

      3.    The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
